EXHIBIT 10.1

SPARTAN STORES, INC.
ANNUAL EXECUTIVE INCENTIVE PLAN OF 2010


SECTION 1
ESTABLISHMENT AND PURPOSES OF PLAN

          1.1          Establishment of Plan. Spartan Stores, Inc., a Michigan
corporation, hereby establishes the ANNUAL EXECUTIVE INCENTIVE PLAN OF 2010 (the
"Plan") for senior executive officers of the Company and its Subsidiaries. The
Plan permits the award of incentive compensation in the form of
performance-based incentive awards.

          1.2          Purposes of Plan. The purposes of the Plan are to
motivate Participants to achieve the Company's annual financial and business
objectives; to allow Participants to share appropriately in the financial
success of the Company; to provide a highly competitive incentive compensation
opportunity; to create a linkage between Participant contribution and the
Company's financial and business objectives; and to assist in the attraction,
retention and motivation of senior executive officers of the Company and its
Subsidiaries. The Plan is further intended to provide flexibility to the Company
in structuring incentive compensation to best promote the foregoing objectives.
Within that context, the Plan is intended to provide performance-based
compensation under Section 162(m) of the Code and shall be interpreted and
administered to achieve that purpose.

          1.3          Plan Document. This instrument, as amended from time to
time, constitutes the governing document of the Plan.

          1.4          Effective Date. The Plan is initially effective as of the
date of the first meeting of shareholders held in 2010. Adoption of the Plan by
the Board and payment of Incentive Bonuses for Fiscal Year 2011 shall be
contingent upon approval by the shareholders at the 2010 Annual Meeting of
Shareholders or any adjournment thereof or at a Special Meeting of the
Shareholders. In the absence of such approval, this Plan shall be void.

          1.5          Incentive Compensation Plan. The Plan is an annual
incentive compensation program for Participants. Because the Plan does not
provide welfare benefits and does not provide for the deferral of compensation
until termination of employment, it is established with the intent and
understanding that it is not an employee benefit plan within the meaning of the
federal Employee Retirement Income Security Act of 1974, as amended.


SECTION 2
DEFINITIONS

                    The following terms shall have the definitions stated,
unless the context plainly requires a different meaning. Other defined terms
shall have the meanings ascribed to them herein.


--------------------------------------------------------------------------------




          2.1          Annual Base Salary. "Annual Base Salary" means a
Participant's annual salary rate in effect at the end of a Fiscal Year without
regard to incentive compensation or bonuses or awards under this Plan or other
benefits or incentive compensation plans maintained or provided by the Company.

          2.2          Affiliate. "Affiliate" means any organization
controlling, controlled by or under common control with the Company.

          2.3          Beneficiary. "Beneficiary" means the individual, trust or
other entity designated by the Participant to receive any amount payable with
respect to the Participant under the Plan after the Participant's death. A
Participant may designate or change a Beneficiary by filing a signed designation
with the Committee in a form approved by the Committee. A Participant's will or
other estate planning document is not effective for this purpose. If a
designation has not been completed properly and filed with the Committee or is
ineffective for any other reason, the Beneficiary shall be the Participant's
Surviving Spouse. If there is no effective designation and the Participant does
not have a Surviving Spouse, the remaining benefits under this Plan, if any,
shall be paid to the Participant's estate.

          2.4          Board. "Board" means the Board of Directors of the
Company.

          2.5          Business Unit. "Business Unit" means any Subsidiary,
department, division, profit center or other operational unit of the Company or
any Subsidiary as to which the Committee shall establish a Target Bonus under
the Plan applicable in a Fiscal Year.

          2.6          Code. "Code" means the Internal Revenue Code of 1986, as
amended.

          2.7          Committee. "Committee" means the Compensation Committee
of the Board or such other committee as the Board designates to administer this
Plan. The Committee shall consist of at least two persons, all of whom shall be
"non-employee directors" as defined in Rule 16b-3 under the Securities Exchange
Act of 1934, as amended, and "outside directors" as defined in the regulations
issued under Section 162(m) of the Code.

          2.8          Common Stock. "Common Stock" means the Company's common
stock, no par value.

          2.9          Company. "Company" means Spartan Stores, Inc., a Michigan
corporation, and its successors and assigns.

          2.10          Fiscal Year. "Fiscal Year" means the financial reporting
and taxable year of the Company as the Company may adopt from time to time.

          2.11          Incentive Bonus. "Incentive Bonus" means an annual bonus
awarded and paid to a Participant for services to the Company or its
Subsidiaries during a Fiscal Year that is based upon achievement of
pre-established performance objectives by the Company, a Subsidiary, or a
Business Unit.


2

--------------------------------------------------------------------------------




          2.12          Participant. "Participant" means a senior executive
officer of the Company or any Subsidiary designated by the Committee to
participate in this Plan for a Fiscal Year.

          2.13          Performance. "Performance" means the level of
achievement by the Company or its Subsidiaries or Business Units of the
performance goals established by the Committee pursuant to Section 5.

          2.14          Retirement. "Retirement" means termination of employment
as a result of retirement on or after one or more of the retirement dates
specified in the Spartan Stores, Inc. Cash Balance Pension Plan.

          2.15          Subsidiary. "Subsidiary" means any corporation or other
entity of which fifty percent (50%) or more of the outstanding voting stock or
voting ownership interest is directly or indirectly owned or controlled by the
Company or by one or more Subsidiaries of the Company, except that for purposes
of this Plan, the term "Subsidiary" does not include Spartan Insurance Company
Ltd. or SI Insurance Agency, Inc.

          2.16          Surviving Spouse. "Surviving Spouse" means the husband
or wife of the Participant at the time of the Participant's death who survives
the Participant. If the Participant and the spouse die under circumstances that
make the order of their deaths uncertain, it shall be presumed for purposes of
this Plan that the Participant survived the spouse.

          2.17          Target Bonus. "Target Bonus" means the bonus goal
established by the Committee for each Participant under Section 5.1(a).

          2.18          Total Disability. "Total Disability" has the meaning
specified in the Spartan Stores, Inc. Cash Balance Pension Plan.


SECTION 3
ADMINISTRATION OF PLAN

          3.1          Plan Administration.

>           (a)          Power and Authority. The Plan shall be administered by
> the Committee. Except as limited in the Plan, the Committee shall have full
> power and authority to interpret the provisions of the Plan and shall have
> full power and authority to supervise the administration of the Plan. Action
> may be taken by a written instrument signed by a majority of the members of
> the Committee and any action so taken shall be as effective as if it had been
> taken at a meeting. All determinations, interpretations and selections made by
> the Committee regarding the Plan shall be final and conclusive on all parties.
> To the extent it deems necessary or appropriate, the Committee may adopt
> rules, policies and forms for the administration, interpretation and
> implementation of the Plan.


3

--------------------------------------------------------------------------------




>           (b)          Delegation of Authority. The Committee may delegate
> any, some or all of its record keeping, calculation, payment and other
> ministerial or administrative authority and responsibility from time to time
> to and among one or more individuals, who may be members of the Committee or
> employees of the Company or its Subsidiaries or Affiliates, but all actions
> taken pursuant to delegated authority and responsibility shall be subject to
> such review, change and approval by the Committee as the Committee considers
> appropriate.

          3.2          Grants or Awards to Participants. In accordance with and
subject to the provisions of the Plan, the Committee shall have the authority to
determine all matters as the Committee may deem necessary or desirable and as
are consistent with the terms of the Plan, including, without limitation, the
following: (a) the persons who shall be selected as Participants and (b) the
nature and extent of the incentive awards granted to each Participant.

          3.3          Indemnification. A member of the Committee or any other
individual or group to whom authority is delegated shall not be personally
liable for any act or omission in connection with the performance of powers or
duties or the exercise of discretion or judgment in the administration and
implementation of the Plan. The Company shall hold harmless and indemnify each
member of the Committee, and any other individual or group exercising delegated
authority or responsibility with respect to the Plan, from any and all
liabilities, costs and expenses arising from any act or omission related to the
performance of duties or the exercise of discretion and judgment with respect to
the Plan. This Section 3.3 shall not be construed as limiting the Company's or
any Subsidiary's ability to terminate or otherwise alter the terms and
conditions of the employment of an individual or group exercising delegated
authority or responsibility with respect to the Plan, or to discipline any such
person. Each such individual shall be justified in relying on information
furnished in connection with the Plan's administration by any appropriate person
or persons.


SECTION 4
ELIGIBILITY

          4.1          Participation. For each Fiscal Year, the Committee shall
designate the senior executive officers of the Company or any Subsidiary who
shall be Participants for that Fiscal Year. Senior executive officers designated
as Participants after the first 90 days of any Fiscal Year shall not be eligible
for any Incentive Bonus paid with respect to such Fiscal Year under this Plan.
Participants shall be notified in writing and provided a written summary of the
Plan.

          4.2          No Continuing Participation. Designation as a Participant
for a Fiscal Year will not continue in effect for any subsequent Fiscal Year
unless and until the Committee designates the individual as a Participant in the
subsequent Fiscal Year. The Committee may terminate participation by any
Participant at any time with or without cause.


4

--------------------------------------------------------------------------------




SECTION 5
ESTABLISHMENT OF GOALS AND CRITERIA

          5.1          Selection of Criteria. The Committee shall preestablish
performance goals for each Participant in the manner and within the time limits
specified in this Section 5. For each Participant for each Fiscal Year, the
Committee shall specify:

>           (a)          Target Bonus. A Target Bonus, expressed as a percentage
> of the Participant's Annual Base Salary or a specified dollar amount;
> 
>           (b)          Incentive Bonus. The Incentive Bonus levels, expressed
> as a percentage of the Target Bonus, that shall be paid to the Participant at
> specified levels of achievement by one or more of the Company, a Subsidiary or
> a Business Unit, of the performance goals established by the Committee
> pursuant to this Section 5;
> 
>           (c)          Performance Measurement. The applicable measurement of
> Performance under Section 5.2; and
> 
>           (d)          Conditions on Incentive Bonus. Any specific conditions
> under which an Incentive Bonus specified under subsection (b) above may be
> reduced or forfeited (but not increased).

The Incentive Bonus levels specified under subsection (b) above may be expressed
either as (i) a matrix of percentages of the Target Bonus that will be paid at
specified levels of the Performance or (ii) a mathematical formula that
determines the percentage of the Target Bonus that will be paid at varying
levels of Performance.

          5.2          Measurement of Performance. Unless and until the
Committee proposes for shareholder vote and the shareholders approve a change in
the measurements of Performance set forth in this Section 5.2, the performance
goals established by the Committee pursuant to this Section 5 shall be
determined by reference to one or more of the following measurements of
Performance:

 

(a)

Net earnings;

 

(b)

Earnings before or after taxes, interest, depreciation, and/or amortization;

 

(c)

Earnings per share, reflecting dilution of the Common Stock as the Committee
deems appropriate and, if the Committee so determines, net of or including
dividends;

 

(d)

Net sales;

 

(e)

Net sales growth;

 

(f)

Return measures (including, but not limited to, return on assets, capital,
equity, or sales);

 

(g)

Cash flow (including, but not limited to, operating cash flow and free cash
flow);

 

(h)

Cash flow return on capital;

 

(i)

Gross or operating margins;


5

--------------------------------------------------------------------------------




 

(j)

Productivity ratios;

 

(k)

Share price (including, but not limited to, growth measures and total
shareholder return);

 

(l)

Expense or cost levels;

 

(m)

Margins;

 

(n)

Operating efficiency;

 

(o)

Customer satisfaction, satisfaction based on specified objective goals or a
Company-sponsored customer survey;

 

(p)

Working capital targets;

 

(q)

Economic value added measurements;

 

(r)

Market share or market penetration with respect to specific designated products
or product groups and/or specific geographic areas;

 

(s)

Aggregate product price and other product measures;

 

(t)

Reduction of losses, loss ratios or expense ratios;

 

(u)

Reduction in fixed costs;

 

(v)

Inventory turnover;

 

(w)

Debt reduction;

 

(x)

Associate turnover;

 

(y)

Specified objective social goals;

 

(z)

Safety record.

These measurements of Performance may be used to measure Performance of one or
more of the Company, its Subsidiaries, its Affiliates, any Business Units of any
of them or any combination of the foregoing, compared to pre-determined levels,
as the Committee may deem appropriate, or compared to the performance of a
pre-established peer group, or published or special index that the Committee, in
its sole discretion, deems appropriate; or the Committee may select the
measurement of Performance set forth in subsection 5.2(k) above (with respect to
the Company) as compared to various stock market indices. The Committee also has
the authority to provide for accelerated vesting of any Incentive Award based on
the achievement of performance goals pursuant to the measurements of Performance
specified in this Section 5.

          5.3          Incentive Bonus Conditioned on Performance. Payment of an
Incentive Bonus to a Participant for a Fiscal Year under this Plan shall be
entirely contingent upon achievement of the performance goals established by the
Committee pursuant to this Section 5, the satisfaction of which is substantially
uncertain when established by the Committee for the Fiscal Year. The Committee
may provide, when establishing the performance goals pursuant to this Section 5,
that any evaluation of performance may include or exclude any of the following
events or their effects that occurs during the relevant Fiscal Year: (a) asset
write-downs, (b) litigation or claim judgments or settlements, (c) changes in
tax laws, accounting principles, or other laws or provisions affecting reported
results, (d) any reorganization and restructuring programs, (e) extraordinary
nonrecurring items as described in Accounting Principles Board Opinion No. 30
and/or in management's discussion and analysis of financial condition and
results of operations appearing in the Company's annual report to shareholders
for the applicable fiscal year, (f) acquisitions, divestitures or accounting
changes, (g) foreign exchange gains and losses, and (h) other special charges or
extraordinary items. To the extent such inclusions or exclusions

6

--------------------------------------------------------------------------------


affect the Incentive Bonus of a Participant, they shall be prescribed in a form
that meets the requirements of Section 162(m) of the Code for deductibility.

          5.4          Time of Determination by Committee. All determinations to
be made by the Committee for a Fiscal Year pursuant to this Section 5 shall be
made in writing by the Committee during the first 90 days of such Fiscal Year.

          5.5          Objective Standards. An Incentive Bonus shall be based
solely upon objective criteria, consistent with this Section 5, from which an
independent third party with knowledge of the facts could determine whether the
performance goal or range of goals is met and from that determination could
calculate the Incentive Bonus to be paid. Although the Committee has authority
to exercise reasonable discretion to interpret this Plan and the performance
goals it shall specify pursuant to this Section 5 of the Plan, it may not amend
or waive such performance goals after the 90th day of a Fiscal Year. The
Committee shall have no authority or discretion to increase any Incentive Bonus
or to construct, modify or apply the measurement of Performance in a manner that
will directly or indirectly increase the Incentive Bonus for any Participant for
any Fiscal Year above the amount determined by the applicable objective criteria
established within the first 90 days of the Fiscal Year.

          5.6          Committee Discretion. In the event that applicable tax
laws change to permit Committee discretion to alter the governing measurements
of Performance set forth in this Section 5 of the Plan without obtaining
shareholder approval of such changes, the Committee shall have sole discretion
to make such changes without obtaining shareholder approval. In addition, in the
event that the Committee determines that it is advisable to grant Incentive
Bonuses that shall not qualify as performance-based compensation, the Committee
may make such grants without satisfying the requirements of Section 162(m) of
the Code and may base vesting on measurements of Performance other than those
set forth in this Section 5 of the Plan.


SECTION 6
DETERMINATION AND PAYMENT OF INCENTIVE BONUSES

          6.1          Committee Certification. The Incentive Bonus for each
eligible Participant for a Fiscal Year shall be determined on the basis of the
Target Bonus and Performance for the Fiscal Year. The Committee shall determine,
and shall certify in writing prior to payment of the Incentive Bonus, that the
Company Performance for the Fiscal Year satisfied the performance goals
established by the Committee for the Fiscal Year. Approved minutes of the
Committee shall constitute sufficient written certification for this purpose.

          6.2          Maximum Incentive Bonus. The Incentive Bonus for any
Participant for a Fiscal Year under this Plan shall not, in any event, exceed
$1,500,000.

          6.3          Payment to Participant or Beneficiary; Form of Payment.
The Incentive Bonus of each Participant shall be paid to the Participant, or the
Beneficiary of any deceased Participant, by the Company as soon as feasible
following final determination and certification by the Committee of the amount
payable and that the applicable performance goals have been

7

--------------------------------------------------------------------------------


satisfied; provided, however, such Incentive Bonus shall be paid no later than
the 15th day of the third month following the end of the Fiscal Year in which
the performance goals for the Incentive Bonus have been met. Unless otherwise
elected as set forth below, each Participant will receive his or her Incentive
Bonus in cash. Any Participant may elect to receive a portion of his or her
Incentive Bonus to be paid in cash under this Plan in the form of Common Stock
under the Company's 2001 Stock Bonus Plan (or any successor to that plan) or any
other incentive award plan that the Company may adopt, provided that the
Participant is a participant under the other plan with the right to elect to
receive shares of Common Stock under the plan.

          6.4          Eligibility for Payment. The Incentive Bonus otherwise
payable to a Participant for a Fiscal Year shall be adjusted as follows:

>           (a)          Retirement, Death or Total Disability. If a Participant
> ceases to be a Participant before the end of any Fiscal Year and more than 6
> months after the beginning of such Fiscal Year because of death, Retirement or
> Total Disability, an award shall be paid to the Participant or the
> Participant's Beneficiary after the end of such Fiscal Year prorated as
> follows: the award, if any, for such Fiscal Year shall be equal to 100% of the
> Incentive Bonus that the Participant would have received if the Participant
> had been a Participant during the entire Fiscal Year, multiplied by the ratio
> of the Participant's full months as a Participant during that Fiscal Year to
> the 12 months in that Fiscal Year. Notwithstanding the foregoing, the
> Committee shall have discretion to reduce or eliminate any Incentive Bonus
> otherwise payable pursuant to this Section 6.4(a).
> 
>           (b)          Other Termination. If an employee ceases to be a
> Participant during any Fiscal Year, or prior to actual receipt of the award
> for a previous Fiscal Year, because of the Participant's termination of
> employment for any reason other than described in Section 6.4(a), the
> Participant will not be entitled to any award for such Fiscal Year.


SECTION 7
TERMINATION AND AMENDMENT

                    The Board or Committee may terminate the Plan at any time,
or may from time to time amend the Plan as it deems appropriate and in the best
interests of the Company. No termination or amendment may impair the validity
of, or the obligation of the Company to pay, any Incentive Bonus awarded for any
Fiscal Year prior to the Fiscal Year in which the termination or amendment is
adopted or, if later, is effective. No amendment adopted after the first 90 days
of a Fiscal Year may directly or indirectly increase any Incentive Bonus for
that Fiscal Year. Except as otherwise provided in this Plan and the applicable
objective criteria established pursuant to this Plan for determining the amount
of any Incentive Bonus for a Fiscal Year, no Incentive Bonuses shall be payable
for the Fiscal Year in which the Plan is terminated, or, if later, in which the
termination is effective.


8

--------------------------------------------------------------------------------




SECTION 8
GENERAL PROVISIONS

          8.1          Benefits Not Guaranteed; No Rights to Award. Neither the
establishment and maintenance of the Plan nor participation in the Plan shall
provide any guarantee or other assurance that Incentive Bonuses will be payable
under the Plan. No Participant or other person shall have any claim to be
granted any award or benefit under the Plan and there is no obligation of
uniformity of treatment of Participants under the Plan

          8.2          No Right to Participate. Nothing in this Plan shall be
deemed or interpreted to provide a Participant or any non-participating employee
with any contractual right to participate in or receive benefits under the Plan.
No designation of a person as a Participant for any Fiscal Year shall create a
right to any Incentive Bonus under the Plan for any other Fiscal Year.

          8.3          No Employment Right. Participation in this Plan shall not
be construed as constituting a commitment, guarantee, agreement, or
understanding of any kind that the Company or any Subsidiary will continue to
employ any individual and this Plan shall not be construed or applied as any
type of employment contract or obligation. Nothing herein shall abridge or
diminish the rights of the Company or any Subsidiary to determine the terms and
conditions of employment of any Participant or other person or to terminate the
employment of any Participant or other person with or without cause at any time.

          8.4          No Assignment or Transfer. Neither a Participant nor any
Beneficiary or other representative of a Participant shall have any right to
assign, transfer, attach, or pledge any bonus amount or credit, potential
payment, or right to future payments of any bonus amount or credit, or any other
benefit provided under this Plan. Payment of any amount due or to become due
under this Plan shall not be subject to the claims of creditors of the
Participant or to execution by attachment or garnishment or any other legal or
equitable proceeding or process.

          8.5          Withholding and Payroll Taxes. The Company shall deduct
from any payment made under this Plan all amounts required by federal, state and
local tax laws to be withheld and shall subject any payments made under the Plan
to all applicable payroll taxes and assessments.

          8.6          Incompetent Payee. If the Committee determines that a
person entitled to a payment hereunder is incompetent, it may cause benefits to
be paid to another person for the use or benefit of the Participant or the
Participant's Beneficiary at the time or times otherwise payable hereunder, in
total discharge of the Plan's obligations to the Participant or Beneficiary.

          8.7          Governing Law. The validity, construction and effect of
the Plan shall be determined in accordance with the laws of the State of
Michigan and applicable federal law.

          8.8          Construction. The singular includes the plural and the
plural includes the singular. Capitalized terms, except those at the beginning
of a sentence or part of a heading, have the meaning defined in the Plan.


9

--------------------------------------------------------------------------------




          8.9          Severability. In the event any provision of the Plan
shall be held illegal or invalid for any reason, the illegality or invalidity
shall not affect the remaining provisions of the Plan and the Plan shall be
construed and enforced as if the illegal or invalid provision had not been
included.

          8.10          No Limit on Other Compensation Arrangements. Nothing
contained in the Plan shall prevent the Company or any Subsidiary from adopting
or continuing in effect other or additional compensation arrangements, including
the grant of stock options and other stock-based awards, and such arrangements
may be either generally applicable or applicable only in specific cases.
However, no payment under any other plan or arrangement shall be contingent upon
failure to attain the Performance necessary for payment of an Incentive Bonus
under this Plan.


SECTION 9
DURATION OF THE PLAN

                    Subject to earlier termination by the Board or Committee,
this Plan shall terminate without action by the Board or Committee as of the
date of the first meeting of shareholders held in 2015, unless reapproved by the
shareholders at such meeting or earlier. If reapproval occurs, the Plan will
terminate as of the date of the first meeting of shareholders in the fifth year
following reapproval or any subsequent reapproval. If the Plan terminates under
this provision due to lack of reapproval by the shareholders, no Incentive
Bonuses shall be awarded for the Fiscal Year in which the Plan terminates.












10

--------------------------------------------------------------------------------